Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 1 of 17 PageID #: 2053




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


      IN RE ALKERMES PUBLIC LIMITED                                   MEMORANDUM AND ORDER
      COMPANY SECURITIES LITIGATION                                     18-CV-7410 (LDH) (RML)


  LASHANN DEARCY HALL, United States District Judge:

          Lead Plaintiff Midwest Operating Engineers Pension Trust Fund, individually and on

  behalf of all other similarly situated individuals, brings the instant putative class action against

  Defendants Richard F. Pops, James M. Frates, Elliot Ehrich, and Blair C. Jackson (collectively,

  the “Individual Defendants”); and Alkermes Public Limited Company (“Alkermes”) (together

  with the Individual Defendants, “Defendants”) asserting claims for violations of sections 10(b)

  and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). Defendants move

  pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the complaint in its

  entirety.

                                                BACKGROUND1

  I.      Regulatory Framework for the Approval of a New Drug

          Under the Federal Food, Drug, and Cosmetic Act, the FDA is tasked with ensuring that

  drugs and devices are safe and effective for their intended uses. 21 U.S.C. §§ 351–360.

  Companies seeking to commence a clinical investigation of a new drug must submit an

  Investigational New Drug Application (“IND”) to the FDA. 21 C.F.R. § 312.20. A clinical

  investigation is generally divided into three phases. See 21 C.F.R. § 312.21. Phase 1 includes

  the initial introduction of the drug into humans, and generally involves 20 to 80 patients. 21

  C.F.R. § 312.21(a). Phase 2 includes controlled clinical studies conducted to evaluate the


  1
   The following facts are taken from the amended complaint and are assumed to be true for the purpose of this
  memorandum and order, unless otherwise indicated.
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 2 of 17 PageID #: 2054




  effectiveness of the drug for a particular indication in patients with the disease or condition under

  study and generally involves no more than several hundred subjects. 21 C.F.R. § 312.21(b).

  Phase 3 includes expanded controlled and uncontrolled trials performed after preliminary

  evidence suggesting effectiveness of the drug has been obtained, and usually includes several

  hundred to several thousand subjects. 21 C.F.R. § 312.21(c).

         After the three clinical trial phases are complete, but prior to filing a New Drug

  Application (“NDA”), a sponsoring company meets with the FDA to exchange information

  about the proposed drug marketing application. 21 C.F.R. § 312.47(2). This pre-NDA meeting

  provides an opportunity for the sponsoring company to: [1] “uncover any major unresolved

  problems,” [2] “identify those studies that the sponsor is relying on as adequate and well-

  controlled to establish the drug's effectiveness,” [3]” identify the status of ongoing or needed

  studies adequate to assess pediatric safety and effectiveness,” [4] “acquaint FDA reviewers with

  the general information to be submitted in the marketing application (including technical

  information),” [5] “discuss appropriate methods for statistical analysis of the data,” and [6]

  “discuss the best approach to the presentation and formatting of data in the marketing

  application.” 21 C.F.R. § 312.47(b)(2).

         Once a pre-NDA meeting is had, the sponsoring company may then formally request

  FDA approval of a drug for marketing in the United States through submission of an NDA. 21

  C.F.R. § 314.50. The NDA includes all animal and human data and analyses of the data, as well

  as information about how the drug behaves in the body and how it is manufactured. Id. The

  FDA has 60 days after an NDA is received to decide whether to file the NDA for review. 21

  C.F.R. § 314.101(a). If the FDA determines that the filing of the NDA should be refused, the

  FDA will notify the applicant in writing (the “RTF letter”) and state the reason for the refusal.



                                                   2
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 3 of 17 PageID #: 2055




  21 C.F.R. § 314.101(a)(3). At such time, the applicant is provided an opportunity to amend its

  application and resubmit it to the FDA for review. Id. Where the FDA finds no basis to refuse

  the filing of an NDA, the FDA will file the NDA for substantive review. 21 C.F.R. § 314.101(a),

  (a)(2). Once the review is complete, the FDA will either approve the NDA or issue a complete

  response letter rejecting the application. 21 C.F.R. § 314.110(a). Approvals are not granted,

  however, until after the FDA “determines that the drug meets the statutory standards for safety

  and effectiveness, manufacturing and controls, and labeling[.]” 21 C.F.R. § 314.105(a), (c).

  II.      Alkermes’s Development of ALKS 5461

           Alkermes is a global biopharmaceutical company that uses scientific expertise and

  proprietary technologies to “research, develop, and commercialize pharmaceutical products that

  are designed to address unmet medical needs of patients in major therapeutic areas.” (Compl. ¶¶

  19, 28 (internal modification omitted).) At some point prior to February 2011, Alkermes began

  developing ALKS 5461, an opioid combination product originally intended to treat Major

  Depressive Disorder (“MDD”) and cocaine dependence. (Id. ¶¶ 2, 34.) Had it been approved,

  ALKS 5461 would have been the first drug in a new class to treat MDD. (Id. ¶ 2.) On February

  17, 2011, Alkermes participated in a pre-IND meeting with the FDA concerning the

  development of ALKS 5461. (Id. ¶ 34.) During that meeting, Alkermes described its plan for an

  8-week safety and tolerability study and disclosed its plan to use a Sequential Parallel

  Comparison Design (“SPCD”) testing method. (FDA Brief 8, ECF No. 49-6 .)2 “The [FDA]

  voiced no objection to a SPCD proof-of-concept study, but strongly encouraged [Alkermes] to

  provide a detailed statistical analysis plan and seek feedback prior to initiating the trial if they



  2
    The FDA Briefing Document referenced herein was not attached, but is incorporated by reference to the complaint.
  Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991) (“[A] district court must limit itself to facts stated in
  the complaint or in documents attached to the complaint as exhibits or incorporated in the complaint by reference.”)

                                                            3
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 4 of 17 PageID #: 2056




  intended to use the study to support an efficacy claim.” (Id. 9.) Alkermes clarified, however,

  that the SPCD study “was intended to be used as a proof-of-concept study, not to establish

  efficacy.” (Id. 9.)

           On April 8, 2011, Alkermes filed an IND with the FDA for the use of ALKS 5461 for

  the treatment of MDD. (Compl. ¶ 36.) A subsequent IND was filed on June 11, 2011, this time

  limited to cocaine dependence. (Id. ¶ 35.) Then, in January 2012, Alkermes announced positive

  results from a “Phase 1/Phase 2 study,” of ALKS 5461 in 32 patients with MDD. (Id. ¶ 36.)

  Based on that study, Alkermes reported that ALKS 5461 significantly reduced depressive

  symptoms and was generally well tolerated. (Id. ¶ 36.) The company then initiated a Phase 2

  study, the results of which were expected in the first half of 2013. (Id. ¶ 37.) This study was a

  randomized, double-blind, multicenter, placebo-controlled study designed “to evaluate the

  efficacy and safety of ALKS 5461 when administered once daily for four weeks in

  approximately 130 patients with MDD who ha[d] inadequate response to antidepressant

  therapy.” (Id.) Upon completion of Phase 2, in April 2013, Alkermes announced that the study

  had positive results, in that the drug demonstrated reduced depressive symptoms across a range

  of standard measures and was generally well-tolerated. (Id. ¶ 38.) At that time, Alkermes also

  announced its intention to request a meeting with the FDA and to “advance ALKS 5461 into a

  pivotal development program.” (Id.) Sometime in late April 2013 Alkermes abandoned its

  intention to use ALKS 5461 to treat cocaine dependence. (Id. ¶ 39.)

         In October 2013, Alkermes announced that it had successfully completed its End-of-

  Phase 2 interactions with the FDA. (Id. ¶ 40.) Alkermes also announced that the FDA had




                                                   4
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 5 of 17 PageID #: 2057




  granted ALKS 5461 “Fast Track”3 status for the adjunctive treatment of MDD in patients with an

  inadequate response to standard therapies. (Id. ¶ 40.) It was expected that the Phase 3 study

  would commence in the first quarter of 2014, with approximately 1,500 patients expected to

  enroll. (Id. ¶ 40.) Alkermes represented that “[t]he primary efficacy endpoint for all phase 3

  studies w[ould] be the change in Montgomery-Åsberg Depression Rating Scale (“MADRS”)

  scores from baseline”; and that Phase 3 would “evaluate remission as a secondary endpoint” and

  “include studies to evaluate the long-term safety, pharmacokinetic profile, titration schedule and

  human abuse liability of ALKS 5461.” (Id.)

           Sometime in late 2013, Alkermes requested an End of Phase 2 meeting with FDA and

  provided the agency with a related background package. (Id. ¶ 41.) Therein, Alkermes

  described its plan to conduct three Phase 3 confirmatory efficacy studies (ALK5461-205,

  ALK5461-206, and ALK5461-207) and one long-term safety study (ALK5461-208). (FDA

  Brief 9.) Alkermes also indicated that it intended change from baseline in total MARDS score as

  the primary endpoint in all three of the planned Phase 3 studies. (Id.) In turn, the FDA provided

  Alkermes written responses, which expressed its concerns about the planned SPCD analysis.

  (Id.) Specifically, the FDA stated:

           From a statistical perspective, although the proposed SPCD appears to be
           reasonable, there has been no analytical proof for the validity of associated
           statistical analyses when there are missing data. In the cited Chen et al. paper, the
           type I error rates were estimated by simulation. Without theoretical proof, it is not
           guaranteed that the type I error rate will be controlled, especially in scenarios where
           there are extensive dropouts. Since statistical validity of the methods associated
           with this novel design is not yet clear when there are missing data, it will be a matter
           of review whether or not efficacy demonstration can primarily rely on this method.
           We note that you have pre-specified the MMRM approach as outlined by Chen et
           al. as the primary analysis and a few sensitivity analyses. To further assess the
           impact of missing data, you should propose sensitivity analyses that do not require

  3
   Fast Track is “a process to facilitate the development and expedite the review of drugs to treat serious conditions
  with the potential to address an unmet medical need.” Fast Track, FDA (Jan. 2018),
  https://www.fda.gov/patients/fast-track-breakthrough-therapy-accelerated-approval-priority-review/fast-track.

                                                            5
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 6 of 17 PageID #: 2058




         the MAR (missing at random) assumption and provide details in the Statistical
         Analysis Plan.

  (Id. 9-10; Compl. ¶ 65.) Upon receiving the FDA’s responses, Alkermes withdrew its

  meeting request and informed the FDA that its written responses addressed the

  company’s questions. (Compl. ¶ 41.) Subsequently, Alkermes submitted the results of

  its three Phase 3 protocols, and the long-term safety protocol to the FDA. (FDA Brief

  10.) Following Alkermes’s submission, the FDA advised the company to monitor for

  certain effects of the drugs, and refine the time points for administration. (Id.)

         On May 12, 2015, Alkermes requested a meeting with the FDA in an effort to reach

  agreement on the Statistical Analysis Plans for Phase 3 studies ALK5461-205 and ALK5461-

  206. (Compl. ¶ 44.) On July 24, 2015, the FDA provided a written response to Alkermes’s

  meeting request and indicated that:

         We would like to reiterate that we haven’t endorsed any analytical method for
         SPCD in a confirmatory trial setting. We are continuing making efforts in further
         understanding its pros and cons from a regulatory perspective. You are encouraged
         to collect efficacy data from both stages. However, we may determine the efficacy
         based on data from only Stage 1 if analysis associated with this novel design is still
         unsettled by the time of your NDA filing. Because of the limited time available for
         review of submissions via a meeting category, we can only provide general
         guidance on the proposed questions. If there is any change in protocol or stand-
         alone SAP, we advise that you submit it (including tracked changes and/or a
         detailed list of changes) separately from a meeting package.

  (Id. ¶ 44; FDA Brief 10.)

         On September 19, 2016, Alkermes submitted an amendment to the statistical analysis

  plan and protocol for an upcoming study. (Compl. ¶ 67.) The amendment “changed the primary

  efficacy endpoint from baseline to end-of-treatment on the MADRS-10 to three primary

  endpoints to be evaluated in a hierarchical fashion” as follows:

             •   Change in MADRS-6 using average of changes from baseline to Week 3 through
                 the end of efficacy period (Week 5 for Stage 1; Week 6 for Stage 2)

                                                    6
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 7 of 17 PageID #: 2059




             •   Change in MADRS-10 score using average of changes from baseline to Week 3
                 through the end of efficacy period (Week 5 for Stage 1; Week 6 for Stage 2)
             •   Change in MADRS-10 score from baseline to end of treatment (Week 5 for Stage
                 1; Week 6 for Stage 2)

  (FDA Brief 10-11.)

         Subsequently, on September 26, 2016, Alkermes met with the FDA to share preliminary

  results from studies it had conducted in connection with Phase 3. (Id. 10.) During that meeting,

  Alkermes “acknowledged that neither study met its prespecified primary endpoint and inquired

  about any additional analyses that could be conducted.” (Id.) The FDA “had no

  recommendations but acknowledged that the additional analyses [that Alkermes had] already

  conducted could be informative for subsequent studies.” (Id 10.)

         Because the September 19, 2016 amendments to the statistical analysis plan were

  submitted just 7 days prior to the September 26 meeting, the FDA was unable to review the

  amendments in advance and discussion on the amendments was tabled until a February 13, 2017,

  guidance meeting. (Id. 10-11.) In advance of the February 13 meeting, the FDA provided the

  following comments relative to the efficacy analyses to Alkermes:

         1. In general, we do not accept major changes, such as revising the primary efficacy
            measures, in the late stage of a clinical trial. It appears that the primary endpoint and
            duration of the efficacy period for Stage 2 were changed very late in the course of the
            study.

         2. We have not previously accepted the MADRS-6 as a primary efficacy endpoint for a
            clinical trial. Before accepting this instrument as primary endpoint in a trial intended
            to support product registration, we would need data on the validity and reliability of
            the instrument, and clear documentation of how the biometric properties of the
            MADRS-6 compare to the MADRS-10. On face, we have concerns that the MADRS-
            6 omits diagnostically and clinically important aspects of depression.

         3. We do not agree with the strategy of comparing the baseline MADRS-6 or MADRS-
            10 scores to the average of the scores from Week 3 to the end of the efficacy period.
            We note that the averaging of the change in MADRS-6 or MADRS-10 scores tends to
            obscure a possible drop[-]off in drug efficacy after the first few weeks of treatment.

                                                  7
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 8 of 17 PageID #: 2060




              In Study 205, the change in MADRS-10 scores reached a peak at Week 3. In Study
              207, the change in MADRS-6 and MADRS-10 scores both reached a peak at Week 4.
              It is important for us to know whether the drug has an effect that persists until the end
              of the study. We recommend using a single efficacy measure at the end of the study,
              and not an average over multiple time periods, as the primary efficacy endpoint.

          4. With the protocol amendment for Study 207, the efficacy period in Stage 1 is now
             different in duration from the efficacy period in Stage 2. This adds some complexity
             to the comparison of data from the two SPCD stages. Please provide a rationale for
             the difference in duration of the efficacy periods.

  (Id. 11.) The FDA also noted that “although the SPCD study design limits the conclusions that

  can be drawn with respect to drug efficacy when treatment response is compared across stages,

  the analysis did help to reduce the Division’s concern about a possible loss of drug efficacy after

  Week 4;” and recommended that the Applicant submit a dossier for the MADRS-6, including

  reliability, validity, scoring instructions, rationale for item selection, and justification for its use

  in antidepressant efficacy trials. (Id. 12.)

          On March 3, 2017, Alkermes submitted a preliminary Breakthrough Therapy Designation

  Request to the FDA. (Compl. ¶ 51.) Where granted, the designation allows for the “expedited

  development and review of drugs that are intended to treat a serious condition and preliminary

  clinical evidence indicates that the drug may demonstrate substantial improvement over available

  therapy on a clinically significant endpoint.” (Compl. ¶ 51.) The FDA informed Alkermes that

  “because [it] had not yet determined whether the MADRS-6 was an acceptable endpoint, and

  because any statistical significance in the Phase 3 study results depended on post hoc analyses, it

  would be difficult for [the FDA] to grant Breakthrough Therapy Designation.” (FDA Brief 12.)

          On April 24, 2017, Alkermes submitted the dossier on the MADRS-6 previously

  requested by the FDA. (Id.) The FDA’s clinical outcomes assessment staff evaluated the

  submission, and concluded that, consistent with the FDA’s original thinking, “MADRS-6 could

  not replace the MADRS-10 for use as a primary endpoint because it excludes concepts that are

                                                      8
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 9 of 17 PageID #: 2061




  relevant [to] and important in [major depressive disorder].” (Id.) The FDA informed Alkermes

  of the clinical outcomes assessment staff’s conclusions during a July 24, 2017 pre-NDA meeting,

  and informed Alkermes “that any analyses of MADRS-6 scores would be considered

  exploratory.” (Id.)

         On January 31, 2018, Alkermes submitted the final portion of the NDA for ALKS 5461.

  (Id.) The FDA “initially refused to file the application,” but ultimately agreed to review the

  NDA, after Alkermes “clarified the analyses intended to support [its] efficacy claim.” (Id.) On

  April 2, 2018, Alkermes announced it has received an RTF letter from the FDA regarding its

  NDA for ALKS 5461. (Compl. ¶ 59.) The announcement indicated:

         [T]he FDA has taken the position that it is unable to complete a substantive review
         of the regulatory package, based on insufficient evidence of overall effectiveness
         for the proposed indication, and that additional well-controlled clinical trials are
         needed prior to the resubmission of the NDA for ALKS 5461. In addition, the FDA
         has requested the conduct of a bioavailability study to generate additional bridging
         data between ALKS 5461 and the reference listed drug, buprenorphine.

  (Id.) Following, on October 30, 2018, the FDA released the Briefing Document regarding ALKS

  5461’s NDA. (Id. ¶ 63.) On November 1, 2018, the FDA Advisory Committees voted against

  the approval of ALKS 5461. (Id. ¶ 71.)

  III.   Alkermes’s Leadership Team

         At all times relevant to the instant action: Pops served as Alkermes’s Chairman of the

  Board of Directors and Chief Executive Officer; Frates served Alkermes’s Chief Financial

  Officer; and Jackson served as the Senior Vice President of Corporate Planning. (Id. ¶¶ 20–21,

  23.) Ehrich served as Alkermes’ Chief Medical Officer and Executive Vice President of

  Research and Development from September 2011 to May 2017 and Alkermes’ Executive Vice

  President of Research and Development from May 2017 until January 2018. (Id. ¶ 22.) In their

  capacities as CEO and CFO, respectively, Pops and Frates were responsible for signing all of

                                                   9
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 10 of 17 PageID #: 2062




  Alkermes’s 10-K and 10-Q forms during the during the period from July 31, 2014 through and

  including November 1, 2018 (the “Class Period”), and making statements on behalf of the

  company in press releases, in conferences, and on business calls with analysts. (Id. ¶¶ 20–21.)

  As Chief Medical Officer, Ehrich attended meetings with the FDA on behalf of Alkermes and

  made statements at industry conferences and conferences with analysts. (Id. ¶ 22.) Jackson also

  made statements on behalf of the company at conferences with analysts. (Id. ¶ 23.)

  According to the amended complaint, the Individual Defendants “had access to adverse

  undisclosed information about [Alkermes’] business, operations, finances, and present, and

  future business prospects via access to internal corporate documents; conversations and

  connections with other corporate officers and employees; attendance at management, sales

  and/or Board of Directors meetings and committees;” and “via reports and other information

  provided to them.” (Id. ¶ 24.)

                                       STANDARD OF REVIEW

          Generally, to withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). A claim is facially plausible when the alleged facts allow the court to draw a

  “reasonable inference” of a defendant’s liability for the alleged misconduct. Id. With respect to

  claims alleging fraud, however, Rule 9(b) requires plaintiffs to “state with particularity the

  circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

          In addition to the requirements of Rule 9(b), a plaintiff seeking to avoid dismissal of a

  securities complaint must also satisfy the pleading requirements included in the Private

  Securities Litigation Reform Act (“PSLRA”). S. Cherry St., LLC v. Hennessee Grp. LLC, 573

  F.3d 98, 110 (2d Cir. 2009). Congress enacted the PSLRA in 1995 in part “[a]s a check against
                                                     10
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 11 of 17 PageID #: 2063




  abusive litigation by private parties.” Id. at 111. To accomplish this goal, Section 21D(b)(2) of

  the PSLRA, codified at 15 U.S.C. § 78u–4(b)(2), provides that:

         [i]n any private action arising under this chapter in which the plaintiff may recover
         money damages only on proof that the defendant acted with a particular state of
         mind, the complaint shall, with respect to each act or omission alleged to violate
         this chapter, state with particularity facts giving rise to a strong inference that the
         defendant        acted      with       the      required       state     of      mind.

  Id.

                                            DISCUSSION

  I.     Exchange Act Section 10(b) and Rule 10b-5

         “To state a claim on which relief can be granted under § 10(b) and Rule 10b–5, a plaintiff

  must plead, inter alia, that in connection with the purchase or sale of securities, the defendant

  made a false representation as to a material fact, or omitted material information, and acted with

  scienter.” S. Cherry St., LLC, 573 F.3d 9 at 108. Defendants contend that Plaintiff’s claim is

  ripe for dismissal on a number of grounds, including Plaintiff’s failure to sufficiently allege that

  Defendants made any material misstatement or omission, acted with scienter, or caused any loss

  that Plaintiff suffered. (Mem. L. Supp. Defs.’ Mot. Dismiss (“Defs.’ Mem.”) 16–30, ECF No.

  48.) That said, Defendants also maintain that the Court need not resolve each of these issues as

  the lack of scienter alone justifies dismissal. (Id. 16.) The Court agrees.

         “The Supreme Court has defined scienter as ‘a mental state embracing intent to deceive,

  manipulate, or defraud.’” S. Cherry St., LLC, 573 F.3d at 109 (quoting Tellabs, Inc. v. Makor

  Issues & Rights, Ltd., 551 U.S. 308, 319 (2007)). A plaintiff sufficiently pleads scienter by

  alleging facts that demonstrate that a defendant had motive and opportunity to commit fraud, or a

  strong showing of reckless disregard for the truth. ECA, Local 134 IBEW Joint Pension Tr. of

  Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d Cir. 2009). In this case, Plaintiff has



                                                   11
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 12 of 17 PageID #: 2064




  effectively conceded that the complaint is devoid of allegations of motive or opportunity.

  Instead, the Plaintiff reminds the Court that “the absence of a motive allegation is not fatal.”

  (Pl.’s Opp’n 18.) Of course, this is true. It is also true, as Defendants note, that in the absence of

  allegations going to motive or opportunity, allegations of recklessness “must be correspondingly

  greater.” ECA, 553 F.3d at 198-99.

          Recklessness in this context means “a state of mind approximating actual intent, and not

  merely a heightened form of negligence.” S. Cherry St., LLC, 573 F.3d at 109. To constitute

  recklessness, the conduct must be “at the least . . . highly unreasonable and . . . represent[] an

  extreme departure from the standards of ordinary care to the extent that the danger was either

  known to the defendant or so obvious that the defendant must have been aware of it . . . . ” Id.

  (internal quotations and citations omitted). Courts in this circuit have had many occasions to

  address the issue of scienter premised on recklessness in cases involving the development of a

  new drug. See Lehmann v. Ohr Pharm. Inc., No. 18 CIV. 1284 (LAP), 2019 WL 4572765, at *4

  (S.D.N.Y. Sept. 20, 2019) (collecting cases), aff'd and remanded, 830 F. App'x 349 (2d Cir.

  2020). Those cases have explored the circumstances under which the public dissemination of

  information in the course of a drug approval process constitutes securities fraud. Through the

  collective wisdom of those cases, this Court is advised that “the law [does] not impose an

  affirmative duty to disclose the FDAs interim feedback just because it would be of interest to

  investors.” In re Sanofi Sec. Litig., 87 F. Supp 3d 510, 534 (S.D.N.Y. 2015), aff’d, Tongue v.

  Sanofi, 816 F.3d 199 (2d Cir. 2016); see also id, 816 F.3d at 212 (“Defendants need not have

  disclosed the FDA feedback merely because it tended to cut against their projections—Plaintiffs

  were not entitled to so much information . . . . ”). That is, “the mere allegation that defendants

  failed to disclose relevant information does not in and of itself constitute strong evidence that



                                                    12
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 13 of 17 PageID #: 2065




  they did so with scienter.” In re Sanofi Sec. Litig., 87 F. Supp 3d at 534 (internal modification

  omitted) (citing Fort Worth Employers' Ret. Fund v. Biovail Corp., 615 F. Supp. 2d 218, 226

  (S.D.N.Y. 2009)) Indeed, there is no scienter if a company releases positive reports about a drug

  which it genuinely believes to be true. Id. Scienter arises in this context, where “the

  management knows that certain facts will necessarily prevent regulatory approval . . . and

  conceals those facts from the investing public.” Id at 529.4

           Plaintiff argues that the Individual Defendants’ “roles at Alkermes alongside the fact that

  ALKS 5461 was a ‘blockbuster’ drug in which the Company had invested significant resources

  bolster an inference that the Individual Defendants either knew or recklessly disregarded the

  concerns the FDA conveyed to the Company during the Class Period.” (Pl.’s Opp’n 23.)

  Plaintiff further argues that Defendants’ contention that these highly placed executives were

  unaware of the concerns conveyed by the FDA strains credulity. (Id. 19.) Plaintiff

  misapprehend Defendants argument on this point. Defendants argument here is that Plaintiff has

  failed to include particularized allegations on a Defendant-by-Defendant basis. (Defs.’ Mem.

  22-23.) In opposition, Plaintiff points to public statements made by the Individual Defendants,

  which they maintain evinces the Individual Defendants knowledge of the discussions between

  Alkermes the FDA regarding progression of the ALKS 5461 drug trial. (Pl.’s Opp’n 20.)

  Perhaps. However, Plaintiff’s argument only serves to establish scienter if the court finds that



  4
    Plaintiff takes issue with this articulation of the standard arguing that it is “nonsensical.” (Pls. Mem. L. Opp’n
  Defs.’ Mot. Dismiss (“Pls.’ Opp’n”) 26, ECF No. 50.) According to Plaintiff such a standard would allow a
  Defendant who is “aware with 99% certainty that a drug will be rejected” would be “free to tout it to the market
  because the facts at the time do not ‘necessarily prevent’ approval.” (Id.) Plaintiff is clearly prone to hyperbole and
  the Court does not view the standard so expansively. In any event, as argued by Plaintiff, according to the Supreme
  Court in Tellabs, scienter is alleged if after a holistic analysis of plaintiff’s allegations, “a reasonable person would
  deem the inference of scienter cogent and at least as compelling as any opposing inference one could draw from the
  facts alleged.” (Id. 18 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007).) The Court
  does not deem this proposition of law as at odds with Defendant’s position. But lest there be any doubt, as set forth
  in detail below, even after undertaking a holistic analysis the claims cannot survive Defendants motion.

                                                             13
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 14 of 17 PageID #: 2066




  the information conveyed by the FDA was such that it demonstrates that Defendants did not

  honestly believe that their statements of optimism to the investing public were true. The Court

  cannot make such a finding.

          As a threshold matter, Plaintiff has overstated the import of the information – the

  “concerns” – conveyed by the FDA to Defendants. Indeed, the Court is troubled by Plaintiff’s

  blatant mischaracterization of the November 2018 FDA briefing document, upon which they rely

  exclusively to support their argument for scienter. For example, Plaintiff asserts in opposition

  that at the February 17, 20115 meeting the “FDA had told Alkermes the SPCD could not be used

  for proof of efficacy and Alkermes used it anyway.” (Pls. Opp’n. 26.) The FDA made no such

  declaration. Instead, according to the FDA Briefing Document, the FDA “voiced no objection to

  a SPCD in a proof-of-concept study, but strongly encouraged [Alkermes] to provide a detailed

  statistical analysis plan (SAP) and seek feedback prior to initiating the trial if they intended to

  use the study to support an efficacy claim.” (FDA Brief 9.) Likewise, Plaintiff’s unsupported

  assertion that Alkermes was told “with certainty, that the design of its clinical trials would

  necessarily prevent approval” borders on pure fantasy. (Pl.’s Opp’n 22) No such language

  appears in the FDA briefing document.

          Nonetheless, Plaintiff maintains that the FDA Briefing Document is “a roadmap to

  Defendants’ scienter,” which includes “at least seven different interactions with the FDA during

  the Class Period in which Defendants became aware of the FDA’s concerns about the statistical

  protocol [Alkermes] was using for ALKS 5461.” (Pls.’ Opp’n 19.) However, a review of the

  FDA Briefing Document, does not reveal any information conveyed to Alkermes that should

  reasonably have been interpreted to suggest that FDA approval of ALKS 5461 was not possible


  5
   In making this argument, Plaintiff does not indicate the date on which this representation was made, however,
  Plaintiff cites to Paragraph 64(b) of the complaint, which relates to the February 17, 2011 meeting.

                                                          14
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 15 of 17 PageID #: 2067




  or even unlikely. Rather, implicit in the ongoing dialogue between the FDA and Alkermes was a

  collective expectation that the process was an iterative one and that Alkermes would continue to

  respond to feedback in its continued effort to seek approval of ALKS 5461. Indeed, contrary to

  Plaintiff’s suggestions, the FDA did not take a dim view of Alkermes’s proposed trial methods at

  the outset. In the introductory remarks to the FDA Brief, the agency highlighted that the use of

  SPCD, while novel, should be “discussed.” (FDA Brief 5.) The FDA further indicated that

  Alkermes’s use of an averaging approach to establish an endpoint “seem[ed] worthy of

  consideration.” (Id.) This general sentiment pervaded the FDA’s discussions with Alkermes.

         As noted by Defendants, at the February 2001 pre-IND meeting, the FDA “voiced no

  objection to the use of SPCD as a proof-of-concept study.” (FDA Brief 9.) And to the extent

  Alkermes intended to rely on SPCD to establish ALKS 5461’s efficacy, the FDA stated only that

  it “strongly encouraged [Alkermes] to provide a detailed statistical analysis plan . . . and seek

  feedback prior to initiating the trial.” (FDA Brief 9.) This can hardly be said to constitute an

  outright rejection of SPCD or an indication that one was forthcoming. In the FDA’s October

  2013 written responses, it indicated that SPCD “appear[ed] . . . reasonable.” (FDA Brief 9.)

  While the FDA also noted that the “statistical validity of the methods associated with this novel

  design is not yet clear,” this observation did not result in the rejection of SPCD. (FDA Brief 10.)

  Instead, the FDA indicated only that “it will be a matter of review whether or not efficacy

  demonstration can primarily rely on this method.” (Id.) The FDA then granted ALKS 5461 Fast

  Track status for the treatment of MDD in certain patients. (Compl. ¶ 40.) In written responses to

  Alkermes in July 2014, although the FDA advised Alkermes that it had not “endorsed any

  analytical method for SPCD in a confirmatory trial setting” it also advised that it was

  “continuing making efforts in further understanding of its pros and cons from a regulatory



                                                   15
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 16 of 17 PageID #: 2068




  perspective.” (Id.) Contrary to Plaintiff’s urging, this is not a “clear disapproval” of SPCD. (Id.

  ¶ 45.) And, when Alkermes relayed in September 2016 that two studies failed to meet the

  company’s primary endpoint and inquired about potential additional analysis, the FDA had no

  recommendation and “acknowledged that the additional analysis [Alkermes] already conducted

  could be informative for subsequent studies.” (FDA Brief 10.) Ultimately, none of the

  interactions between the FDA and Alkermes support a strong inference of scienter. Despite

  expressing concerns regarding Alkermes’s trial methodology, the FDA nonetheless permitted the

  drug to proceed through various stages of approval prior to its ultimate denial of the application.

  (Id. 8-12.) Put differently, the “FDA’s negative feedback was muted by a series of encouraging

  regulatory decisions” which allowed the drug to proceed through the approval process prior to

  the ultimate disapproval. In re Sanofi, 87 F. Supp 3d at 545.

           On these facts, the Court cannot discern a strong inference of scienter. Indeed, the

  complaint fails to support even an inference of fraudulent intent that is “cogent and at least as

  compelling as the opposing inference of nonfraudulent intent.” ECA, 553 F.3d at 198.

  Accordingly, Plaintiff’s claims under the Exchange Act § 10(b) and Rule 10b-5 are dismissed.6

  II.      Exchange Act Section 20(a)

           Plaintiff fails to oppose Defendants’ arguments for dismissal of the Section 20(a) claim.

  For this reason, the claim is deemed abandoned and therefore dismissed. See Silverman v.

  Household Fin. Realty Corp. of N.Y, 979 F. Supp. 2d 313, 317 (E.D.N.Y. 2013) (“Since

  Plaintiffs fail to oppose Defendants’ arguments that the other eleven (11) claims should be

  dismissed, the court deems them abandoned and grants Defendants’ motion as to those claims.”).



  6
    Having determined Plaintiff failed to sufficiently alleged Defendants acted with scienter, the Court need not reach
  the Defendants’ argument concerning loss causation or whether Plaintiff has alleged actionable misstatements or
  omissions under the PLSRA.

                                                           16
Case 1:18-cv-07410-LDH-RML Document 56 Filed 02/26/21 Page 17 of 17 PageID #: 2069




  Notably, however, even if Plaintiff’s claims were not dismissed on these grounds, having found

  no scienter, any claim under § 20 of the Exchange Act cannot lie. In re Sanofi, 87 F. Supp 3d at

  527 (“If plaintiffs have not adequately alleged a primary violation, i.e., a viable claim under

  another provision of the Securities Act or Exchange Act, then the § 20(a) claims must be

  dismissed.”).

                                           CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss the complaint for failure to

  state a claim is GRANTED. Plaintiff’s complaint is dismissed in its entirety.

                                                        SO ORDERED.

  Dated: Brooklyn, New York                             /s/ LDH
         February 26, 2020                              LASHANN DEARCY HALL
                                                        United States District Judge




                                                   17
